THE    ATTORNEYGENERAL
                         OF TEXAS




HonorableErnest Guinn
CountyAttorney
El Paso, Texas

Dear Sir:

                              opinionNo o-3552
                              Re: DelinquentTE?%eson schools
                                                           land BE&
                                  of whichxas forfeited~1$wZllohw66
                                  respurch66e8. .,

We have from the GeneralIand Officea certificateshowing~thefoLIowing
facts:

    That Section 32, Bbck 80, Tqwnship1, Certificate6961, T. EkP.
    Ry. Co., 640acre6 in El Paso County,wB6 awerdedOctober4, 1924to
    Sam 0. Miller on 6ppliCEtiOD:flb2a
                                     in thrkia Off* Septhkar 2g19!?4
    to purchsseda Sectionat$2.06 jperacre without 6edhlemmt, 66ms
                                    ana Grezlngand appraise8~at.$2.00
    having t&en CbSEified a6 Mineral.
    per acre;.

    That Sam 0. MZller.conveydsaid %ctioti32, with~%th&"lana,to
    FelixP. Miller by instrumentdatedApril 6, 19251

    That .theaale coveringsaid Section 32 ws6 forfeitedJuly 1, 1927
    for non-paymentof interest;

    That upon requestana psymsntof the requiredfee ida Sectionj3Z&
    as containing640,acree,was reappraiiedSeptember18, 1927 by the
    Commissionerof the GeneralIana Office at $2,&O per acre;.;and time
    ws6 awardedDscem'ber 30, 1927td FelixP.Mlller,on apaication filed
    in the Iand Office December9, 1927to repuSqbasesaid Secti& 6t
    $2.00 par acre under the provisionsof Ch6pt&.:94of En Ad amoved
    March lp;l925;

    TMI da    Seoticm 32, as mmtsining 640 acres of ma in ~1 Paso
    County,now standson the rec0rd.s of the Lend Office in the hems of
    Felix P. Miller.

Taxes assesseaa&.n6tthis land.for the years 1926 to 1929 became delin9uent
and have never been paid. You requestour opinion in your letterof May 12,
1941, as to whether the presentowner of said.land mu& psy the taxes
assessedagainstsaid land prior to its repurchasein December , 1927. The
taxes cuzxernedsre those accruingfor the year .1&and 1927. It WII.I
be r.oYcadlthat taxes for both of those years had been aesesfied
                                                               against
the i.sr.l
        prior to the forfeitureon July 1,1927.

Article 5326,Revisea Civil Statutes,reaas d psrt a6 follows:

     If sx:;port533of the icterest03 any sale 6hdd not be pia when
     am, the land shall be 6UbjeCtto forfeitureby the Commies~rf.m&er-
     ing on the wrapper containingthe papers %ed Forfeit&," or words :
     of similarwrt,     with tl;edate of a-uchaction an3 sign it officially,
    ara Zereum the land ax3 all peyfcents   skull be forfeitedto the
     St&$,sr‘:+;>filands sixli be dfferedfor sale on a subsequentsale date.
     Ir axy "sse where lads hgvlvbbeen forfeitedto theState for the non-
     p3yv:r.tof interest,the pwchaserp,or their vendees,'mayhsve their
     ~23s rsiastrtedcm theirwritten~regue'sti   by paying Into tha Treasury
     the %il amount of interestsue on such claim up to the dste of rejnd
     ststemect,providedthat no r%ghts of third pe$sonsmay h6ve~lnterven@d~
     In all such cases,the originalobligationsand penaltiesshall thereby
     become as bi@ing as if no forfeiturehad ever occurrd. . . .,?
                                                                  r            .
In the case of GerlechMercantileCompanyv. State, 10 S. W. (26) 1035,
Writ of error refused,it was held that where state landswere forfeited
for failme to pay interestand later repurchasedunder Article 5326s;
Revised Civil Statutes,the tax liens due the State at the date of forfeiture
would rem-k unimpairedand in full force and effect.

Our opinionfollowsthat your questionmust be answereain the affiruetive.

                                Yours very truly

                           ATTORNFXGEKERALOFTEXAS

                           s/GlemR.    Iewls




                           w
                               Glenn R. Iewis
                                   Assistant



                                  APPROVEDOPINIONXNMITTEE
                                  BY B. W. B. CHkIRMAN




AT=l'ORiEYCENERAL